        Case 3:20-cv-08081-GMS Document 1 Filed 04/08/20 Page 1 of 4



 1   Michele Molinario, Bar #020594
     Derek R. Graffious, Bar #033486
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7831
     mmolinario@jshfirm.com
 5   dgraffious@jshfirm.com
 6   Attorneys for Defendants City of Flagstaff
     and Mayor Coral Evans
 7
 8                           UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF ARIZONA
10   Joseph Martin McGhee and Gennaro Stephen            NO.
     Napolitano,
11                                                       DEFENDANTS CITY OF
                                           Plaintiffs,   FLAGSTAFF AND MAYOR
12                                                       CORAL EVANS’ NOTICE OF
                   v.                                    REMOVAL
13
     The City of Flagstaff; Coral Evans, Sued in her
14   Official Capacity as Mayor of the City of
     Flagstaff; Doug Ducey, Sued in his Official
15   Capacity as Governor of the State of Arizona,
16                                      Defendants.
17
18                 Defendants City of Flagstaff and Mayor Coral Evans (collectively
19   “Defendants”) were served a copy of Plaintiffs’ Second Amended Verified Complaint and
20   hereby notice the removal of the above-captioned case, currently pending in Superior
21   Court for the State of Arizona, in the County of Coconino, Case No. CV2020-00135, to
22   the United States District Court for the District of Arizona, pursuant to 28 U.S.C. §§ 1331,
23   1367, 1441, and 1446, and in support thereof assert:
24                                       BACKGROUND
25                 1.     On March 19, 2020, Plaintiffs Joseph McGhee and Gennaro
26   Napolitano (collectively “Plaintiffs”),1 filed this action in the Superior Court of Coconino
27
            1
             On the date of this filing, April 8, 2020, Superior Court Judge Fanny Steinlage
28   granted Plaintiff Napolitano’s Motion to Withdraw As Plaintiff filed on April 1, 2020.
        Case 3:20-cv-08081-GMS Document 1 Filed 04/08/20 Page 2 of 4



 1   County, entitled Joseph McGhee, et al. v. City of Flagstaff, et al., Case No. S-0300-
 2   CV2020-00135 (the “Superior Court Action”). A true and accurate copy of the Second
 3   Amended Verified Complaint filed in the Superior Court Action is attached hereto as
 4   Exhibit 1. Plaintiffs seek to challenge City of Flagstaff Mayor Coral Evans’ Proclamation
 5   of the Mayor Under Declaration of Emergency and Governor Doug Ducey’s Executive
 6   Orders relating to the spread of COVID-19. To that end, Plaintiffs also filed an “Amended
 7   Ex Parte Motion for Temporary Restraining Order Without Notice and Application for
 8   Order to Show Cause re: Issuance of a Preliminary Injunction Against Defendants” and a
 9   Memorandum in support of the same. True and accurate copies of these filings are
10   attached hereto as Exhibit 2 and Exhibit 3, respectively.
11                2.     On March 26, 2020, Coconino County Superior Court Judge
12   Steinlage denied Plaintiffs’ Ex Parte Motion for Temporary Restraining Order Without
13   Notice. Judge Steinlage ordered that Plaintiffs serve Defendants by April 2, 2020 and set
14   the matter for a hearing on April 9, 2020. A true and accurate copy of Judge Steinlage’s
15   March 26 Order is attached hereto as Exhibit 4.
16                3.     On March 30, 2020, Plaintiffs served a copy of the Summons and
17   Second Amended Verified Complaint on Defendant City of Flagstaff.
18                4.     On March 30, 2020, Plaintiffs served a copy of the Summons and
19   Second Amended Verified Complaint on Defendant Mayor Coral Evans.
20                5.     On March 31, 2020, Plaintiffs served a copy of the Summons and
21   Second Amended Verified Complaint on Defendant Governor Doug Ducey.2
22                6.     Undersigned counsel certified that all of the Defendants that have
23   been properly named and served in this matter have consented to the removal of this
24   matter to the United States District Court for the District of Arizona, as required by 28
25   U.S.C. § 1446(b)(2)(B).
26
     True and accurate copies of Plaintiff Napolitano’s Motion and the Court’s Order are
27   contained within Exhibit 5 to this Notice of Removal.
            2
28            Said parties reserve any and all jurisdictional defenses.
                                                 2
        Case 3:20-cv-08081-GMS Document 1 Filed 04/08/20 Page 3 of 4



 1                                TIMELINESS OF REMOVAL
 2                 7.     In accordance with 28 U.S.C. § 1446(b), Defendants file this Notice
 3   of Removal within thirty (30) days of service of Plaintiffs’ Second Amended Complaint,
 4   and within one year of the commencement of the Superior Court Action. This Notice of
 5   Removal, therefore, is timely and proper. See 28 U.S.C. § 1446(b).
 6                                    BASIS OF REMOVAL
 7                 8.     The United States Federal District Courts have original jurisdiction
 8   over all civil actions arising under the Constitution of the United States, as well as laws
 9   and treaties of the United States pursuant to 28 U.S.C. § 1331.
10                 9.     This action may be removed pursuant to 28 U.S.C. § 1441(a) because
11   it is based on alleged civil rights violations under 42 U.S.C. § 1983 and the U.S.
12   Constitution. [See generally Exhibit 1, Plaintiffs’ Second Amended Verified Complaint]
13   Specifically, Plaintiffs’ Second Amended Verified Complaint asserts alleged violations of
14   the Fifth and Fourteenth Amendments to the U.S. Constitution. [Ex. 1 at pp. 17-19, 23-24,
15   26, 30-31]
16                 10.    While Plaintiffs allege state-law claims for declaratory relief and
17   injunctive relief, in any action in which the district courts have original jurisdiction, the
18   district courts shall have supplemental jurisdiction over all other related claims which
19   stem from the same case or controversy under Article III of the United States
20   Constitution. See 28 U.S.C. §§ 1331 and 1367.
21                 11.    Venue is proper in this district under 28 U.S.C. § 1441(a) because the
22   District of Arizona embraces Coconino County, Arizona, the place where the Superior
23   Court Action was filed.
24                 12.    Copies of all remaining pleadings currently on file with the Coconino
25   County Superior Court are attached as Exhibit 5.
26                 Written notice of filing this Notice of Removal will be given to all adverse
27   Parties as required by law, and a true and correct copy of this Notice will be filed with the
28   Clerk of the Superior Court for the State of Arizona, in and for the County of Coconino.
                                                  3
        Case 3:20-cv-08081-GMS Document 1 Filed 04/08/20 Page 4 of 4



 1   [See Notice of Filing Notice of Removal, attached as Exhibit 6]
 2                DATED this 8th day of April 2020.
 3                                            JONES, SKELTON & HOCHULI, P.L.C.
 4
 5                                            By /s/ Derek R. Graffious
                                                Michele Molinario
 6                                              Derek R. Graffious
                                                40 North Central Avenue, Suite 2700
 7                                              Phoenix, Arizona 85004
                                                Attorneys for Defendants City of Flagstaff
 8                                              and Mayor Coral Evans
 9
                                CERTIFICATE OF SERVICE
10
           I hereby certify that on this 8th day of April 2020, I caused the foregoing
11
     document to be filed electronically with the Clerk of Court through the CM/ECF System
12
     for filing; and served on counsel of record via the Court’s CM/ECF system.
13
           I further certify that some of the participants in the case are not registered
14
     CM/ECF users. I have e-mailed and mailed the foregoing document to the following
15
     non-CM/ECF participants:
16
     Joseph Martin McGhee
17   P.O. Box 91
     Flagstaff, AZ 86002
18   spurfy@icloud.com
     Plaintiff, in Pro Per
19
     Brett W. Johnson
20   Snell & Wilmer L.L.P
     One Arizona Center
21   Phoenix, Arizona 85004
     bwjohnson@swlaw.com
22   Attorneys for Defendant Governor Ducey
23
      /s/ Cindy Castro
24
25
26
27
28
                                                4
